United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-1262
                        ___________________________

                             David Anthony Stebbins

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

 Harp & Associates, LLC, also known as Harp & Associates Real Estate Services

                      lllllllllllllllllllll Defendant - Appellee
                                     ____________

                    Appeal from United States District Court
                 for the Western District of Arkansas - Harrison
                                 ____________

                             Submitted: July 30, 2013
                              Filed: August 15, 2013
                                  [Unpublished]
                                  ____________

Before SMITH, BOWMAN, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.

     David Stebbins filed a complaint in federal court claiming that Harp &
Associates, LLC (Harp), engaged in unlawful discrimination by pursuing an eviction
proceeding and an unlawful-detainer action against him in state court. The district
court1 dismissed his complaint, and Stebbins appeals.

       As an initial matter, we conclude there was no Rooker-Feldman2 bar to the
district court’s exercise of subject matter jurisdiction. See Dornheim v. Sholes, 430
F.3d 919, 923-24 (8th Cir. 2005) (Rooker-Feldman doctrine applies only when
federal suit is filed after completion of state-court action). Turning to the merits, we
hold that even if Stebbins alleged a prima facie case of disability discrimination under
the Rehabilitation Act and the Fair Housing Act (FHA) regarding Harp’s first attempt
to evict him, his claims were rendered moot when he successfully prevented the
eviction in state court. See Carson v. Pierce, 719 F.2d 931, 933 (8th Cir. 1983) (“A
case is moot when the issues presented are no longer ‘live’ or the parties lack a
legally cognizable interest in the outcome.”); see also Radecki v. Joura, 114 F.3d 115,
116 (8th Cir. 1997) (per curiam) (framework of McDonnell Douglas Corp. v. Green,
411 U.S. 792 (1973), applies to FHA claims); Crawford v. Runyon, 37 F.3d 1338,
1341 (8th Cir. 1994) (McDonnell Douglas framework applies to Rehabilitation Act
claims).

      Regarding Harp’s unlawful-detainer action, again assuming Stebbins stated a
prima facie case, we conclude the face of his complaint revealed a legitimate reason
for Harp to seek his eviction: after his apartment lease expired on June 30 and Harp
decided not to renew it, Stebbins remained in the apartment for over two months. See
Ark. Code § 18-60-304(1) (person is guilty of unlawful detainer if he holds over any


      1
       The Honorable P.K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas, adopting the report and recommendations of the
Honorable James R. Marschewski, United States Magistrate Judge for the Western
District of Arkansas.
      2
       See D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid.
Trust Co., 263 U.S. 413 (1923).

                                          -2-
tenement after determination of time for which it was demised or let to him).
Furthermore, Stebbins alleged nothing but his own speculation as to whether that
reason was pretext for disability discrimination. See Green v. Franklin Nat’l Bank
of Minneapolis, 459 F.3d 903, 917 (8th Cir. 2006) (plaintiff’s discrimination claim
failed when her evidence of pretext was “entirely speculative”).

       We therefore conclude that the complaint was subject to dismissal for failure
to state a claim. See Christiansen v. W. Branch Cmty. Sch. Dist., 674 F.3d 927, 934
(8th Cir. 2012) (court of appeals may affirm Fed. R. Civ. P. 12(b)(6) dismissal on any
ground supported by record). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                         -3-